AO 442 (Rev. 11/11) Arrest Warrant




                                        UNITED STATES DISTRICT COURT
                                                               for the
                                                      District of South Carolina

               United States of America
                          V.                                     )
            JAMES PATRICK GIANNAKOS, JR                          )       Case No.   3:21-mj-00014
                                                                 )
                                                                 )
                                                                 )
                                                                 )
                            Defendant

                                                   ARREST WARRANT
To:      Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
                             JA�E�PATRICK GIANNAKOS, JR
(name of person to be arrested)
who is accused of an offense or violation based on the following document filed with the court:

0 Indictment              0 Superseding Indictment      0 Information       0 Superseding Information           � Complaint
0 Probation Violation Petition           0 Supervised Release Violation Petition     0 Violation Notice O Order of the Court
This offense is briefly described as follows:
  18 USC 875 - interstate threats




Date:         02/02/2021


City and state:       Columbia, South Carolina                            Shiva Hodges, United States Magistrate Judge
                                                                                       Printed name and title


                                                              Return
           This warrant was received on (date) oa -o::} •:;a;;;\ , and the person was arrested on (date)    o� -01� ;:?o,? t
at (cily andstate) GtL-l1E�1'", Soum C11'2ouµA- Cw1,v(,ft>/V Cov.,vi'/)

Date: 0c}:o3 - 2 I


                                                                     5,?a:1rl'Ltl6Wf C�L,Y..v        A GAL£' ;0,
                                                                                       Printed name and title
